Reasons for allowance


1.	Claims 1-3, 5-10, 12-16 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

Along with response dated 04/06/22 the closest prior art  Su (US 11265940B2) explains each D2D period may last for 1 second and may be synchronized with coordinated universal time (UTC), e.g., as may be acquired by each D2D capable device via a global navigational satellite system (GNSS) and/or in any of various other ways. The portion of the random access period in which sync preambles are transmitted may be configured to consistently occur during a certain portion (e.g., up to the first 60 ms of each D2D period, as illustrated, as one possibility) of each D2D period. This may allow an idle D2D wireless device to utilize a discontinuous reception (DRX) technique to listen for sync preambles during that certain portion of each D2D period and to conserve power (e.g., by sleeping/reducing power to certain device components) for the remainder of each D2D period if there is no sync preamble directed to the idle D2D wireless device. A discovered UE may utilize a narrowband physical random access channel (NPRACH) preamble as part of the discovery response transmission. The NPRACH preamble may include 4 PRACH symbol groups, each group having 1 cyclic prefix and 5 PRACH symbols transmitted on one 3.75 kHz subcarrier, for a total preamble length of 5.6 ms. The PRACH preamble used and the number of PRACH repetitions may be selected based at least in part on the estimated number of repetitions of the discovery response message that the discovering UE may need to successfully decode the discovery response message. If desired, a root index value for the PRACH preamble may be used to indicate the number of repetitions used to the discovering UE. Kim et al(US 2009/008202A1) explains the second part is configured in a different manner depending on a communication environment. In the outdoor mobile communication environment, a cyclic prefix should be long due to a great multipath fading. The cyclic prefix can be shortened in the indoor short-range communication environment. Therefore, despite Fast Fourier Transform (FFT) of the same size, the length of an OFDM symbol in the time domain is different due to the different CP lengths. Thus it follows that a lower frame has a different configuration. If a lower frame includes a fixed number of OFDM symbols, the lower frame varies in length depending on a communication environment. On the other hand, if the lower frame is fixed in length, the number of OFDM symbols included in the lower frame varies depending on a communication environment. 
    
However regarding claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: performing, by the receiving first UE, a synchronization procedure for obtaining synchronization for the sidelink, based on a synchronization signal received from the selected synchronization reference for the sidelink,
wherein the synchronization signal is one of (i) a primary synchronization signal (PSS), a secondary synchronization signal (SSS), or a physical broadcast channel (PBCH) from the BS, (ii) a sidelink primary synchronization signal (S-PSS), a sidelink secondary synchronization signal (S-SSS), or a physical sidelink broadcast channel (PSBCH) from the UE, or (iii) a signal from the GNSS;
receiving, by the  first UE, a first wireless signal and a second wireless signal through the sidelink, wherein a first cyclic prefix (CP) is included in the first wireless signal and a second CP  is included in the second wireless signal; obtaining, by the first UE, a propagation delay applied to the first wireless signal; setting, by the first UE, a start time of a receiver window for decoding of the second wireless signal based on the obtained propagation delay first wireless signal; and performing, by the  first UE, decoding on the second wireless signal based on the receiver window.
Further regarding claim 8 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: wherein the synchronization signal is one of (i) a primary synchronization signal (PSS), a secondary synchronization signal (SSS), or a physical broadcast channel (PBCH) from the BS, (ii) a sidelink primary synchronization signal (S-PSS), a sidelink secondary synchronization signal (S-SSS), or a physical sidelink broadcast channel (PSBCH) from the UE, or (iii) a signal from the GNSS, wherein the processor receives a first wireless signal and a second wireless signal through the sidelink by controlling the transceiver, wherein a first cyclic prefix (CP) is included in the first wireless signal and a second CP is included in the second wireless signal, wherein the processor obtains a propagation delay applied to the first wireless signal, wherein the processor sets a start time of a receiver window for decoding the second wireless signal based on the obtained propagation delay, and wherein the processor performs decoding on the second wireless signal based on the receiver window by controlling the transceiver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478